Kellogg, J. (dissenting):
By section 3347, subdivision 6, of the Code of Civil Procedure, section 779, which authorizes an execution to issue against personal property only to collect moneys directed by an order to be paid, applies to an order in special proceedings. Therefore the execution upon an order in special proceedings can issue only against personal property. Nevertheless, section 2432 of the Code of Civil Procedure permits proceedings supplementary to execution to be based Upon such an order in substantially the same manner as upon a judgment. With respect, therefore, to such an order, the authorities holding that an execution issued only against personal property is not a proper basis for an order in supplemental proceedings are not applicable.
Section 3343, subdivision 20, of the Code of Civil Procedure defines the word “ order ” when used in the Code as referring to an order madein an action or special proceeding. Therefore, the provision permitting supplementary proceedings to be based upon an order in special proceedings relates to all orders for the payment of money in special proceedings, whether such orders are final or otherwise.
Section 2432 Of the Code of Civil Procedure defines proceedings supplementary to an execution against property as' consisting of three remedies, which it-briefly describes. Each particular remedy is definitely defined and provided for in following sections. Section 2435. defines the first remedy to examine the debtor after the return of ' the execution; section 2436 defines the second remedy for the examination, before the return of the execution, and section 2441 'defines the third remedy for the examination of a third person having property of a judgment debtor. If a particular case comes within the specific definition, of the section which provides for the particular remedy, the mere fact that such a case is not mentioned in the more general, terms of section 2432'ought not to deprive the creditor of the remedy.
The object of these proceedings is to compel a reluctant debtor,, after the decision of the court has passed against him, to pay his debt, and to enable an execution creditor, by examination of the' debtor and otherwise, to find out if he lias property which he is concealing or unjustly refuses to apply upon the execution. In principle, there is, no reason why it should not apply to every per*765son having an execution for it is a proceeding supplemental to and in aid of an execution, and the .statute should be liberally construed so far as may be to give to every execution creditor the benefit of this remedy, which is designed to make the execution effective.
The Code provisions speak of judgment creditor. They, nevertheless, recognize that certain parties may have the proceedings, although not judgment creditors, if they are execution creditors. I think we better understand the proceedings, and give better effect to them, by considering the name which the statute has applied to them: “ Proceedings supplementary to . an execution against property.” From this we naturally infer that the statute had in mind an execution creditor, and not a judgment creditor exclusively, and section 2135 of the Code of Civil Procedure shows clearly that such was the intent of the Legislature. It provides that “at any time within ten years after the return. wholly or partly unsatisfied of an execution against property issued upon a judgment as prescribed in section twenty-four hundred and fifty-eight of this act, or in case of an order issued in the same manner, so far as the provisions of said section can be applied in substance, the creditor under such judgment or order upon proof of the facts ” is entitled to the order. This shows that the creditor who may have the order is the execution creditor, and also that in case of an order it is entirely immaterial that the execution was not issued against real estate, for it cannot in any such case so issue. The suggestion that a receiver cannot be appointed of the real and personal estate of a debtor, where the legal remedy against the real estate has not been exhausted has no real force for the reason that the receivership is not the principal end to be accomplished by such proceedings. The real benefit to the creditor from the proceedings is the ability to examine his debtor and other witnesses under oath and determine the financial condition of the debtor and whether he has or is concealing property which ought to be applied in satisfaction of the debt, and in many cases the receivership is not contemplated. As the judge has power to direct the application by the debtor or a third person of money or property to a debt, through the sheriff, a receivership is a mere incident and if property is found which cannot be. reached by an execution, then the creditor is per*766mitted to apply for a receivership, but the current of authority is that if property is found which is subject to execution or which may be directed to be paid directly upon the judgment, then a receivership is not the proper remedy to reach such property. In every case where a receiver is sought in supplementary proceedings the judge may or may not grant it. If a receiver ought not to be appointed where an execution has been issued only against personal property, the judge would' so determine. The mere fact that in a certain case a receiver may not be- appointed is no reason why the creditor cannot have supplementary proceedings. .It is simply a reason why the particular relief resulting from a receivership is not granted him, but he is entitled to any other relief- which may properly be granted to him in the proceedings.
It is difficult to see any reason why money directed to be paid by an order in the action should not carry with it all the remedies which may be had in the case of an order in special proceedings. I do not believe the Code has intended to discriminate against an order in the action and in favor of an order in a special proceeding. I think, therefore, the other provisions of the statute being complied with, an execution creditor is as much entitled to a supplemental order to collect the amount due upon an order in an action as upon an order in special proceedings.
■ I, therefore,- favor an affirmance of the order.
Order of the county judge denying motion to vacate order in supplementary proceedings reversed, with ten. dollars costs and disbursements, and motion granted, with ten dollars costs.